Dismissed; Opinion Filed October 2, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00937-CV

   ROBERT KUBICEK AND 2205 ESTATES PARKWAY, LUCAS, TEXAS, IN REM,
                              Appellants
                                 V.
                       CITY OF LUCAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-00147-2018

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                   Opinion by Justice Carlyle

       In response to request for briefing concerning our jurisdiction over this appeal, appellants

have filed a letter informing the Court that “[t]he parties have reached and entered into a Rule 11

agreement” that includes dismissal of the appeal. We construe the letter as a motion, grant the

motion, and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
190937F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ROBERT KUBICEK AND 2205                          On Appeal from the 380th Judicial District
 ESTATES PARKWAY, LUCAS, TEXAS,                   Court, Collin County, Texas
 IN REM, Appellants                               Trial Court Cause No. 380-00147-2018.
                                                  Opinion delivered by Justice Carlyle,
 No. 05-19-00937-CV         V.                    Justices Pedersen, III and Reichek
                                                  participating.
 CITY OF LUCAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee City of Lucas recover its costs, if any, of this appeal from
appellants Robert Kubicek and 2205 Estates Parkway, Lucas, Texas, In Rem.


Judgment entered this 2nd day of October, 2019.